Citation Nr: 1828592	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  14-42 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2014 due to the use of orthotic shoe inserts.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to June 1989 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Durham, North Carolina.

This appeal was processed using both a paper-based claims file and an electronic Veterans Benefits Management System (VBMS).  

(Referral of Claim) - In an August 2014 Debt Management Center (DMC) letter, the Veteran was notified of an overpayment for VA clothing allowance benefits in the amount of $3,642.  This overpayment was presumably created due to a separately awarded clothing allowance for a back brace, which had previously been awarded in a September 2011 decision of the VAMC.  Evidently, for reasons that are unclear to the Board, this clothing allowance award for a back brace was subsequently terminated or discontinued by the VAMC, with the resulting creation of an overpayment.  See August 2014 DMC letter.  But notably, in his August 2014 NOD and November 2014 VA Form 9, the Veteran submitted a waiver request for this overpayment.  As such, the issue of entitlement to a waiver of recovery of VA clothing allowance benefits for a back brace in the amount of $3,642, to include the preliminary issue of the validity of the debt, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this overpayment / validity of the debt issue for a back brace, and it is referred to the AOJ for appropriate action.  This action includes development and adjudication of the validity of debt / waiver issue by the appropriate AOJ.  See 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for lumbar spine diskectomy (L5-S1) and left leg radiculopathy.

2.  The Veteran does not have loss or loss of use of the lower extremities due to his service-connected disabilities.  There is no allegation by the Veteran of loss or loss of use of the lower extremities.

3.  The Veteran's shoe inserts / orthotics, although described in the record as "semi-rigid," have not been found to produce wear and tear on "clothing" by a designee of the Under Secretary for Health.

4.  Although the Veteran alleges that his shoe inserts / orthotics cause wear and tear to his shoes, neither shoes nor socks are classified as articles of "clothing" for purposes of a VA clothing allowance.


CONCLUSION OF LAW

The criteria are not met for an annual VA clothing allowance for the year 2014 due to use of orthotic shoe inserts.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Clothing Allowance Law and Analysis

The Veteran has claimed entitlement to a VA clothing allowance because his service-connected low back diskectomy (L5-S1) and left leg radiculopathy necessitate that a prosthetic or orthopedic appliance (shoe inserts for the right and left feet) is worn or used.  This, in turn, tends to wear or tear his shoes (alleged to meet VA's definition of an article of "clothing").  Specifically, the Veteran contends that VA issued right and left shoe inserts / orthotics in 2011, which wears and tears the soles of his shoes.  He wants an annual clothing allowance payment to cover the additional cost of his damaged shoes.  He has not specified any other clothing damaged by his VA issued shoe inserts / orthotics.  See March 2003 and May 2014 Applications for Annual Clothing Allowance (VA Form 21-8678); August 2014 Notice of Disagreement (NOD).

The Veteran is currently service-connected for the following disabilities:  PTSD, rated as 70 percent disabling; lumbar spine diskectomy (L5-S1), rated as 40 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; left leg radiculopathy, rated as 20 percent disabling; scar of the mid lower back, rated as 0 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  He also has been awarded special monthly compensation (SMC) at the "K" level for loss of use of a creative organ.  

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the VA Secretary determines tends to wear out or tear the clothing of the veteran is entitled, on application therefore, to an annual clothing allowance, payable in a lump sum.  38 U.S.C. § 1162 (2012), 38 C.F.R. § 3.810(a) (2017).

That is, one annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); OR

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C. § 1162; 38 C.F.R. § 3.810(a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, and the appliance(s) or medication(s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810(a)(3).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810 (a)(2) (2017).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810 (a)(3) (2017).
	
But a veteran may not receive more than one clothing allowance for a single appliance, even if the appliance damages more than one type of clothing.  See 76 Fed. Reg. 70883 (November 16, 2011).  

In determining whether a clothing allowance is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review, the Board finds an annual clothing allowance for the 2014 calendar year due to use of orthotic shoe inserts is not warranted.  

At the outset, the Board acknowledges that the Veteran's shoe inserts / orthotics for both of his feet were prescribed by the VA and worn and used by the Veteran due to his service-connected low back diskectomy (L5-S1) and left leg radiculopathy.  In this respect, VA prosthetics requests dated in January 2011, December 2011, January 2012, indicated that the Veteran requires foot orthotics or shoe inserts due to a provisional diagnosis of lumbar radiculopathy.  VA purchased one pair of custom molded semi-rigid foot inserts with Metatarsal pad.  A December 2011 VA podiatry consult documented a semi rigid foot orthotic due to an assessment of metatarsalgia, tendinitis, and service-connected lumbar radiculopathy.  Consequently, the record confirms that a service-connected disability(ies) necessitated the need for shoe inserts / orthotics for the Veteran.  He is therefore at least "eligible" for a clothing allowance, but not necessarily "entitled" to the same benefit without meeting further criteria.    

In this regard, there is neither evidence of record nor an allegation from the Veteran that he has lost a foot or hand at a compensable rate due to service-connected disability as specified in 38 C.F.R. § 3.50(a) - (f).  Thus, the Board finds the service-connected low back and left leg radiculopathy disabilities do not result in the requisite loss of use of the feet.  See VA and private treatment records dated from 2000 to 2017; VA examinations of record; and Veteran's lay statements.   Thus, under 38 C.F.R. § 3.810(a), the Veteran can only qualify for entitlement to a clothing allowance if the shoe inserts / orthotics are certified by the Under Secretary for Health or designee (e.g. a VHA Prosthetics Representative) to cause wear and tear to clothing.  

In this case, the VAMC's Chief of Prosthetics and Sensory Aids Service and a VAMC Prosthetics Representative have reviewed the Veteran's claim to determine whether such a certification could be made.  See October 2014 Statement of the Case (SOC).  Following their review in the SOC, it was concluded that the Veteran did not meet the criteria for approval of an annual clothing allowance based on the usage of shoe inserts / orthotics because the evidence did not show that the orthotics tended to wear or tear the Veteran's shoes.  38 C.F.R. § 3.810 (a)(1)(ii)(A).  In other words, the Veteran's shoe inserts were not a qualifying appliance under VA law.  Moreover, the Veterans Health Administration (VHA) Handbook specifically lists shoe inserts or soft orthotics as examples of items that do not tend to tear and wear clothing.  See VHA Handbook 1173.15. sec. 8(b).  Notably, in the record, the Veteran has not been prescribed an ankle / foot orthosis (AFO) with hooks, rigid AFO, or rigid orthotics that have been found to wear and tear clothing.  See VHA Handbook 1173.15. sec. 8(a).  

Finally, with regard to what qualifies as "clothing" for VA clothing allowance purposes that can be worn and torn under 38 C.F.R. § 3.810(a), the May 2014 Application for Annual Clothing Allowance (VA Form 21-8678) advised the Veteran that "[c]lothing such as shirts, blouses, pants, skirts, shorts and similar garments permanently damaged by qualifying appliances and/or medications are considered in clothing allowance decisions.  [But] shoes, hats, scarves, underwear, socks, and similar garments are not included."  Thus, shoes and socks are not classified by VA as "clothing" that could be damaged, even if a qualifying appliance did exist in the present case, which the Board has already found does not.   
The Veteran has not contended that his shoe inserts / orthotics affect any article of clothing besides his shoes or socks.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to annual VA clothing allowance for the year 2014 due to use of orthotic shoe inserts.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An annual VA clothing allowance for the year 2014 due to use of orthotic shoe inserts is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


